Title: From Thomas Jefferson to Steuben, 22 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council Feby. 22d. 1781.

[Whether restitution of the identical property taken from Mrs. Byrd might be permitted seems to be a question unnecessary now to be determined by the board as Mr. Hare the Conductor of the flag does not pretend to have brought the identical property, but goods in compensation of it; and to what amount we are uninformed. This kind of compensation we think can by no means be permitted. Let the instances be multiplied, and a very small metamorphosis in the nature of the transaction, degenerates it into commerce. This is the opinion of the board independent of the influence which would have been produced on it by the intercourse supposed in the inclosed Letters, from Colo. Nicholas. What will be the result of the investigation set on foot we know not: You will be pleased to give any orders which may be rendered necessary by this new matter.]
I have the honor to be with great respect Sir your most obedt. & most humble servt.,

Th: Jefferson


P.S. I am daily pressed to order reliefs to the militia below which I am unable to do till I receive the returns of the numbers which the several counties have already had and kept in the feild.

